Citation Nr: 0333943	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-32 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to an increased rating for vertigo, currently 
rated 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from December 1985 to May 
1991 and from January to March 1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.


REMAND

In October 2002 the Board undertook additional development of 
the issues on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  As a result of the development, 
additional medical evidence has been obtained.  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to consider additional evidence without prior RO review in 
the absence of a waiver of such review by the veteran or his 
representative.  .  Disabled American Veterans et. al v. 
Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. 
Cir. May 2, 2003).  

Also, on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  Under that decision 
no less than a one-year notice for response is required.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.  

Finally the Board notes that since the April 1997 Board 
remand, the granted service connection for vertigo in July 
2001.  The veteran is in part claiming service connection for 
a psychiatric disorder as secondary to his service-connected 
vertigo.  This issue has not been specifically addressed by 
the RO.  It should be addressed. 

For the above reason, this case must be remanded for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  In addition, the RO must ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should arrange for the 
veteran's claims files to be reviewed by 
a neuropsychiatric specialist.  The 
entire claims file, to include a complete 
copy of this remand and all evidence 
added to the record pursuant to this 
remand, must be made available to 
physician designated to conduct the 
review, and the physician' report should 
reflect consideration of the veteran's 
documented medical history and 
assertions.

The physician should offer an opinion as 
to whether it is as least as likely as 
not that any acquired psychiatric 
pathology was caused, or is aggravated by 
the veteran's service-connected vertigo.  
Allen v. Brown, 7 Vet. App. 439 (1995).  
In rendering this opinion, the examiner 
should expressly consider and address the 
summary and impression recorded on the 
November 2000 VA PTSD examination, the 
discussion reported on the October 2000 
VA examination for mental disorders.  If 
aggravation is found, the examiner should 
offer an assessment as to the extent of 
additional psychiatric pathology 
resulting from the aggravation.  If the 
doctor finds that any examination of the 
veteran is necessary, such examination 
should be conducted.

3.  Thereafter, the RO should 
readjudicate the veteran's claims 
including the issue of secondary service 
connection for a psychiatric disability, 
considering all the evidence added to the 
record since the last supplemental 
statement of the case.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, containing notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence 
added to the record since the last 
supplemental statement of the case ant 
the law and regulations pertaining to 
secondary service connection.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



			
	MICHAEL D. LYON	THOMAS J. DANNAHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).


